DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter (US Patent No. 6,053,360), in view of Conard et al. (US 2006/0036231), hereinafter Conard, and further in view of Smith et al. (US Patent No. 8,752,734), hereinafter Smith.
Regarding claims 1-2, 5-9, and 12-14, Rutter discloses, as in independent claims 1, 5, 8, and 13, a fitment for a flexible container comprising a two-piece structure for use with a flexible container, such as a bag (1:10-1:11), that includes a “spout”/”spout adapter” (15), and Rutter further discloses having a “tube” (50 and 52 as one piece together) that is formed at around/located outside of the spout/spout adapter (Figs. 3-4; 3:51-4:22). The “skirt portion” (15) of the base assembly (14) reads upon the spout/spout adapter, forming the connection for the “tube” portion as illustrated in Figs. 3-4.  
Rutter further discloses that the spout portion of the material would be made up of polyethylene and the tube portion would be made up of a “material having sufficient elasticity” (3:51-4:22) to which one of ordinary skill in the art would have known that “elastomer” is short-form for “elastic polymer.” Rutter also teaches that the spout/adapter has a protrusion (4:16-4:22) on the tube as to form a portion of the tube around the protrusion, where the threads (54) are read as the protrusion as in claims 2, 6-7, 9, 12, and 14, as to secure the tube to the spout/adapter. The “adapter” (50) as discussed in the cited portions of Rutter is read as an integral part of the tube (52) with respect to the claimed invention (“tube”) since as shown in Fig. 3, the combination of these elements as discussed in this section appear in one formed piece and are placed onto the skirt (15) which reads upon the claimed spout/spout adapter as it is made of polyethylene.  
Rutter does not explicitly disclose the steps of forming the two plastic pieces together in a mold as to form a joined single component (Fig. 4) as in steps (a)-(d) of the claim. 
However, Conard discloses a method of making a dispensing component for use with a bag (40) (interpreted as equivalent to ‘urn liner’) comprising: 
(a) providing a mold that defines a cavity for forming a “tube” (reads on the claimed ‘spout’ or ‘spout adapter’ under the BRI of both terms) and a cavity for forming a “plug” (reads on the claimed ‘tube’ as a syringe 51 is placed into the plug 14 as to form an injection port or ‘tube’) (Conard, par. 0019, 0025-0028, see Figs. 1A and 4) where par. 0025 states the injection mold is not shown; 
(b) injecting molten polyvinyl chloride into the cavity for forming a spout/spout adapter (“tube” 12 in reference) (Conard, par. 0025, 0028); 
(c) injecting molten thermoplastic elastomer into the cavity for forming a tube (“plug” 14 in reference) (Conard, par. 0025, 0028), and (d) forming a single interconnected component in the mold that includes a spout and a thermoplastic elastomeric tube (par. 0025, 0028). Conard also discloses (Fig. 3) that the “spout” (12) has a protrusion (16) and forms a portion of the “plug” (14) around the protrusion (16) which is similar to the threaded arrangement above as in Rutter between the two joined components. 
Rutter thus discloses a device having a two-piece component that is threaded and joined together and Conard discloses a process using similar materials that the ordinary artisan would have recognized as a suitable method of forming the product as shown above in Rutter – since both result in a protrusion-type attachment of two elements. The molding technique as provided by Conard the advantage of molding the two components using the first component as a template for the second component, thus making the “fit” between the two components to be at a precise level (Conard, par. 0007), and fit together as one component. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the product of Rutter as described above is produced by the process according to Conard, as required in steps (a)-(d) as to meet the claims.    
Additionally or alternatively, if it is read that Rutter/Conard does not explicitly disclose that the spout/spout adapter is made up of polyethylene, please refer to Smith below. 
Smith discloses a similar product to that to both of Rutter (Figs. 3-4) and of Conard in that all include a “bag” (urn liner) (Conard, Figs. 1A and 4) and an integral spout within the bag that has a tube (Smith, Figs. 9-10 and Fig. 14-15). 
Smith further discloses polyethylene and polyvinyl chloride as substitutable alternatives to one another (Smith, 3:5-3:11; 7:24-7:54) demonstrating that the ordinary artisan would have recognized that they have similar characteristics to one another when molded at sufficiently high temperatures as required of thermoplastic materials. 
As such, one of ordinary skill in the art would have had a reasonable expectation of success from substituting the PVC material of Conard for the polyethylene material as discussed in Smith to melt at similar temperatures. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the PVC material of Conard above is instead polyethylene as disclosed by Smith, as is required by the claims. 
Regarding claims 3 and 10, Rutter/Conard/Smith discloses the subject matter of claims 1, but does not explicitly disclose as discussed above, the multiple layered tube (‘plug’) as described above. 
However, Smith also discloses (Smith, Fig. 15, 7:24-7:54) the use of an inner layer made of a thermoplastic elastomer (7:24-7:34 describes the same Kraton polymer disclosed in the specification as an elastomer, thus meeting the claim – see US 2021/0070519 at par. 0051) and an outer layer made up of a polyethylene material (7:40-7:54). One of ordinary skill in the art would have found it obvious to have incorporated the above material selections from Smith into the disclosure of Rutter/Conard above for the same reasons as set forth above in claim 1. 
Regarding claims 4 and 11, Rutter/Conard/Smith discloses the subject matter of claim 1, and further discloses waiting until the first polymer (PVC) solidifies before rotating the mold and injecting the second polymer (Conard, par. 0025, 0028), thus the step of injecting molten elastomer would occur after the polyethylene solidifies. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742